                                                            United States District Court
                                                              Southern District of Texas

                                                                 ENTERED
                  IN THE UNITED STATES DISTRICT COURT            July 12, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS          David J. Bradley, Clerk
                            HOUSTON DIVISION



TENILLE CROSBY,                    §
                                   §
                  Plaintiff,       §
                                   §
V.                                 §        CIVIL ACTION NO. 17-3166
                                   §
KEVIN K. MCALEENAN, 1              §
                                   §
                  Defendant.       §




                  ORDER ADOPTING MAGISTRATE JUDGE'S
                    MEMORANDUM AND RECOMMENDATION



     Having reviewed de novo the Magistrate Judge's Memorandum and

Recommendation (Docket Entry No.       20) dated June 10,   2019,        the

objections thereto, and the response to the objections, the court

concludes that said Memorandum and Recommendation should be and is

hereby ADOPTED by the court.

     The Clerk shall send copies of this Order to the parties.

     SIGNED on this the 12th day of July, 2019, in Houston, Texas.




                                SENIOR UNITED STATES DISTRICT JUDGE


     1
      Pursuant to Fed. R. Civ. P. 25(d), Acting Secretary of
Homeland Security Kevin K. McAleenan has been substituted for
Kirstjen Nielsen.
